DETAILED ACTION
The present Office action is in response to the amendments filed on 17 JANUARY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, and 9 have been amended. Claim 2 has been cancelled. Claim 10 has been added. Claims 1 and 3-10 are pending and herein examined. No new subject matter has been incorporated by way of amendment.
Support for the claim amendments appear in ¶¶ [0514-0515] of the instant application. Additionally, the earliest priority-date (e.g., KR10-2018-0005294) appears to support the limitation and therefore priority is given to the earliest filing date and the allowance herein is in view of such a date.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 JANUARY 2022, with respect to 1, 8, and 9 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1, 8, and 9 has been withdrawn. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior-arts of record (U.S. Publication No. 2020/0260096 A1 (hereinafter “Ikai”) and Choi et al., “Performance Analysis of Future Video Coding (FVC) Standard Technology” (hereinafter “Choi”), there is no teaching or suggestion for a color copy mode that utilizes selecting between two candidate croups, the first comprising five candidate modes and the second comprising three candidate modes. The disclose of Ikai discloses CCLM for predicting between chroma and luma (e.g., two colors). See Ikai, [0112]. The disclosure of Choi describes using an MPM with 5 non-linear and directional modes and then 6 CCLM modes. See Choi, Section 2, p. 75. However, Choi places all of the candidates in a single most probable mode (MPM) grouping, which is distinct than having two separate grouping and selecting between the two groupings. Therefore, even if only 3 CCLM modes were to be placed into the MPM, the selecting of the MPM based on an index would differ than selecting between two different groups and then selecting an index to choose a candidate within than group. For these reasons and the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”
Claims 1 and 3-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481